Name: Commission Regulation (EC) No 1444/2002 of 24 July 2002 amending Commission Decision 2000/115/EC relating to the definitions of the characteristics, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings
 Type: Regulation
 Subject Matter: economic analysis;  farming systems;  regions and regional policy;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1444Commission Regulation (EC) No 1444/2002 of 24 July 2002 amending Commission Decision 2000/115/EC relating to the definitions of the characteristics, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdings Official Journal L 216 , 12/08/2002 P. 0001 - 0041Commission Regulation (EC) No 1444/2002of 24 July 2002amending Commission Decision 2000/115/EC relating to the definitions of the characteristics, the exceptions to the definitions and the regions and districts regarding the surveys on the structure of agricultural holdingsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings(1), as last amended by Commission Regulation (EC) No 143/2002(2) and in particular Article 8 (1) thereof,Whereas:(1) The results of the Community surveys on the structure of agricultural holdings provided for in Regulation (EEC) No 571/88 can be coherent throughout the European Community only if the terms contained in the list of characteristics are understood and applied in a uniform manner.(2) Regulation (EC) No 143/2002 has amended the list of survey characteristics in view of the organisation of the Community surveys on the structure of agricultural holdings in 2003, 2005, 2007.(3) New variables have been added to the list of characteristics and the development of agriculture has made it necessary to revise the definitions of various old variables.(4) The list of exceptions to the uniform definitions due to the circumstances peculiar to certain Member States needs to be revised.(5) The delimitation of administrative regions and districts has changed in certain Member States. Consequently the list of regions and districts for the purposes of the Community agricultural structure surveys is revised.(6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Statistics, set up by Council Decision 72/279/EEC(3),HAS ADOPTED THIS REGULATION:Article 1Annex I to Commission Decision 2000/115/EC(4) shall be replaced by Annex I to the present regulation. This Annex contains the Community definitions to be used for Community surveys on the structure of agricultural holdings, together with the relevant explanations and examples.Article 2Annex III to Decision 2000/115/EC shall be replaced by Annex II to the present regulation. This annex contains exceptions to the Community definitions due to the circumstances peculiar to certain Member States.Article 3The regions and districts for Italy as specified in Annex IV of Decision 2000/115/EC shall be replaced according to Annex III to the present regulation. These regions and districts shall also be applied to the results of the basic survey of 1999/2000.Article 4This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.It shall apply with respect to the Community surveys on the structure of agricultural holdings for 2003 onwards.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2002.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 56, 2.3.1988, p. 1.(2) OJ L 24, 26.1.2002, p. 16.(3) OJ L 179, 7.8.1972, p. 1.(4) OJ L 38, 12.2.2000, p. 1.ANNEX I"ANNEX IDEFINITIONS AND EXPLANATIONS APPLICABLE TO THE LIST OF CHARACTERISTICS TO BE USED FOR COMMUNITY SURVEYS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS(I= definitions,II= explanatory notes)AGRICULTURAL HOLDINGI. A single unit both technically and economically, which has single management and which produces agricultural products. The holding may also provide other supplementary (non-agricultural) products and services.II.1. An agricultural holding is thus defined by the following criteria:1.1. production of agricultural products"agricultural products" are taken to be those products listed in Annex II;1.2. single managementthere can be single management even though this is carried out by two or more persons acting jointly;1.3. a single unit technically and economicallyin general this is indicated by a common use of labour and means of production (machinery, buildings or land, etc.).2. Special cases2.1. (a) When a holding is for tax or other reasons split up among two or more persons, but still has a single management (one common manager) and it can so be considered to be one economic unit, it is considered as one single holding;(b) when two or more separate holdings, each having previously been an independent holding, have been integrated in the hands of a single holder, they are considered to be a single holding if they now have a common manager or if they otherwise use the same labour and equipment.2.2. If a parcel of land has been retained by the former holder when transferring the holding to his successor (heir, tenant, etc.), it is:(a) included with the successor's holding if the retained land is worked in conjunction with the rest of the holding and if in general the same labour force and means of production as for the rest of the holding are employed;(b) attributed to the previous holder's holding if normally worked with the labour force and means of production of that holding.2.3. The following are counted as agricultural holdings if they fulfil the other criteria defining an agricultural holding mentioned above:(a) bull, boar, ram and billy-goat breeding stations, studs and hatcheries;(b) the agricultural holdings of research institutes, sanatoria and convalescent homes, religious communities, schools and prisons;(c) agricultural holdings which form part of industrial enterprises;(d) common land consisting of pasture, horticultural or other land, if the land is operated as an agricultural holding by the local authority concerned (e.g. by the taking in of other persons' cattle to graze at a certain rate). The following are not considered here:- common land allotted (C/3);- common land which has been rented out (C/2).2.4. The following are not counted as agricultural holdings, unless they have other activities which qualify them for inclusion:(a) riding stables, racing stables, gallops (i.e. land used for exercising racehorses), if they do not have breeding activities;(b) kennels;(c) markets, abattoirs, etc. (without rearing).2.5. Separate holdings may put resources for one particular farm activity together to form a distinct joint enterprise that is run separately from the holdings behind it (the parent holdings). These enterprises can be, for example, common orchards, common cattle lots, common dairy buildings. It is a case of partial fusion and these joint enterprises are here called "single-product group-holdings". These "single-product group-holdings" are treated as agricultural holdings independent of the "parent" holdings if they mainly use their own factors of production and do not rely mainly on the factors of production of the "parent" holdings.A. GEOGRAPHICAL SITUATION OF THE HOLDINGII. The holding and all the information relating to it is recorded as being in that district and municipality or subsurvey district where the headquarters of the holding is situated (A/1).The headquarters of the holding is defined according to Member States' documented own rules.In the case where the holding is only partially located in a certain type of area (for example less-favoured area), it is classified as being within this area if either the greater part of the land belonging to the holding or the headquarters of the holding is located in this area. One of these rules should be chosen and applied for all holdings and for each item A/1 to A/3.A/1 Survey districtI. The geographical situation of each holding is described by a code indicating the country, the region and the survey district.II. The regions and districts for the purposes of the agricultural structure surveys are listed in Annex IV.A/1 (a) Municipality or subsurvey districtI. The geographical situation is described by a code, indicating the municipality or subsurvey district, which allows an aggregation of the results by different kinds of zones at regional level.II. The municipality or subsurvey district codes used conform to levels 4 or 5 of the nomenclature of statistical territorial units (NUTS). If these codes cannot be transmitted, the Member State communicates instead, for each holding, the information indicated in characteristics A/2, A/2(a) and A/3.A/2 Less-favoured areaI. Areas designated, on the date of the survey, as less-favoured within the meaning of Articles 18, 19 and 20 of Council Regulation (EC) No 1257/1999(1), (and, where applicable, the most recent legislation), appearing in the Community list of less-favoured agricultural areas as communicated by the Member States in application of said Regulation.II. Less-favoured areas include mountain areas (A/2(a)), areas affected by specific handicaps, and other less-favoured areas.A/2 (a) Mountain areaI. Areas designated, on the date of the survey, as mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999 (and, where applicable, the most recent legislation) and appearing in the Community list of less-favoured agricultural areas as communicated by Member States in application of said regulation.A/3 Agricultural areas with environmental restrictionsI. Areas designated, on the date of the survey, as agricultural areas with environmental restrictions within the meaning of Article 16 of Regulation (EC) No 1257/1999 (and, where applicable, the most recent legislation).II. Farmers can receive payments for costs and lost income due to environmental restrictions on their agricultural areas. Those restrictions should be the result of the implementation of limitations on agricultural use based on Community environmental protection rules.Areas with restrictions that are based only on national or regional rules are excluded.The areas can be situated in less-favoured areas.These areas are mainly Natura 2000 areas, i.e. special conservation/protection areas hosting threatened natural habitat types and species (based on Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, pp. 7 to 50).B. LEGAL PERSONALITY AND MANAGEMENT OF THE HOLDING (on the day of the survey)B/1 and B/2 The person legally and economically responsible for the holding: the holderI. The holder of the holding is that natural person, group of natural persons or the legal person on whose account and in whose name the holding is operated and who is legally and economically responsible for the holding, i.e. who takes the economic risks of the holding. The holder can own the holding outright or rent it or be a hereditary long-term leaseholder or a usufructuary or a trustee.II. The legal and economic responsibility is defined according to Member States' documented own rules.The holder may have delegated all or part of power of decision of the normal daily financial and production routines of running of the holding to a manager.In the case of share farming (see item C/3(a)) the share farmer is shown as holder and not the landlord.Only the partners on a group holding who take part in the farm work (see L/1 to L/6) on the holding may be considered as being holders.B/1 (a) and (b) Natural personI. A natural person may be either a single individual (sole holder) or a group of individuals (partners on a group holding).II. The question whether a holder is a "natural" or a "legal" person is important for the classification of holdings into the following groups:Holdings where the holder is:(a) a natural person and the sole holder of an independent holding;(b) a group of natural persons being a group of partners on a "group holding";(c) a legal person.The laws of certain Member States treat for fiscal and/or legal reasons a "legal" person (company) as if it were a "natural" person or a group of "natural" persons. These are generally any forms of enterprises where one or all of the members have full personal liability for the debts of the enterprise. In such cases, Member States may attribute such a "legal" person to the classes "sole holders" or "group holdings". These choices have to be made using documented rules that are explicit and consistent.B/1 (a) A natural person who is a sole holder, where the holding is independentI. A single individual and natural person who is the holder of a holding which is not linked to any holdings of other holders, either by common management or similar arrangements.II. This holder can take any decisions regarding the holding by himself.Spouses or close family members who own or rent a holding together should normally be considered to have one independent holding managed by one sole holder.Two persons living together like spouses, without being married, are also treated as spouses, if they are legally recognised as such in the respective Member States.The following, inter alia, are to be regarded as sole holders: siblings, joint beneficiaries under a will or an intestate, etc., if they have not made an agreement and are not fiscally and/or legally treated as a group holder or as a legal entity according to the laws of the Member State.If a company (legal person) is owned by only one natural person and is treated as a natural person by the Member State (see definition of natural person), it is considered to be a holding with a sole holder.If only one person has the full legal and economic responsibility for the holding, he/she is considered to be the sole holder, even if the holding otherwise meets the criteria of a group holding.B/1 (b) One or more natural persons being partner in a group holdingI. Partner(s) of a group holding are natural persons owning, renting or otherwise managing together one agricultural holding or managing together their individual holdings as if they were one holding. The cooperation has to be carried out either conformant to law or by written agreement.II. If a company (legal person) is owned by more than one natural person and is treated as a natural person by the Member State, it is considered being a group holding.Member States who choose not to record information on group holdings collect all information on all holdings where the holders are natural persons under variable B/1(a), regardless of whether they are "group holdings" as defined here. If on one holding two or more natural persons carry out the functions of the holder only one of them is shown as such (e.g. the one who bears the greatest share of the risk or who takes the main part in managing the holding. If such criteria still fail to pick out one individual the choice should be based on some other criterion, such as age). All data required for holders is recorded for this person. This person will also be considered to be the manager of the holding. All other persons working on the holding will be recorded as L/4 "non-family labour force", regardless of their family relation to the holders.B/1 (c) Legal personI. A legal entity other than a natural person but having the normal rights and duties of an individual, such as the ability to sue or becoming sued (a general legal capacity of its own).II. The legal persons can be public or private, inter alia:- state, regions, municipalities, etc.,- the churches and their institutions,- other similar institutions of public or semi-public character,- all commercial enterprises except those under B/1(a) or (b), especially the companies with limited responsibilities, including such cooperative enterprises,- all stock corporations (enterprises having issued shares),- foundations (bodies administering provided funds for certain purposes that are often social or philanthropic),- non stock corporations with limited liabilities,- all other enterprises of similar character.B/2 Manager of the holdingI. The natural person responsible for the normal daily financial and production routines of running the holding concerned.II. The manager is generally, but not always, the same person as the holder who is a natural person.In cases where the holder is not also the manager he/she has charged or employed someone else with the running of the holding. This could be for example a member of his/her family (B/2(a)) or his/her spouse (B/2(b)), but can also be a person with no family ties to the holder.There can be only one manager on the holding.All information on group holdings required for managers is recorded for the partner considered to be the holder.B/2 (a) Family membersI. Generally, the family members of the holder are the spouse, relatives in the ascending or descending line (including those by marriage and by adoption) and brothers and sisters of the holder or his/her spouse.II. The holders themselves are not included in the family members.B/3 Manager's agricultural trainingOnly one level (the highest) is recorded for each person.Only practical agricultural experienceI. Experience acquired through practical work on an agricultural holding.Basic agricultural trainingI. Any training courses completed at a general agricultural college and/or an institution specialising in certain subjects (including horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology and associated subjects).II. A completed agricultural apprenticeship is regarded as basic training.Full agricultural trainingI. Any training course continuing for the equivalent of at least two years full-time training after the end of compulsory education (see L/1 to L/6 School leaving age) and completed at an agricultural college, university or other institute of higher education in agriculture, horticulture, viticulture, sylviculture, pisciculture, veterinary science, agricultural technology or an associated subject.C. TYPE OF TENURE AND FARMING SYSTEMC/1 to C/3 Utilised agricultural areaI. The total area taken up by arable land, permanent grassland, permanent crops and kitchen gardens.C/1 Owner-farmed agricultural areaI. Agricultural land being farmed by the holding being surveyed and which is the property of the holder or farmed by him as usufructuary or heritable long-term leaseholder or under some other equivalent type of tenure.II. Land allotted to a farm worker (for his own cultivation) as part of his wage is allocated to the holding making the allotment, unless the farm worker uses his own means of production.Parcels of land retained by the former holder (see Agricultural holding, point 2.2) are allocated to the holding in conjunction with which the retained land is normally worked and in general the same labour force and means of production as for the rest of the holding are employed.However, grazing rights on common grazing land are not included, e.g. on common land belonging to the parish or to a cooperative (such areas, not being part of a holding, are not covered in this survey).C/2 Tenant-farmed agricultural areaI. Land rented by the holding in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. An area is allocated to only one holding. If an area is rented out to several holdings during the reference year, it is normally allocated to the holding with which it is associated for the longest time period during the reference year.II. The rented land can consist of:- a complete holding,- individual parcels of land.Land rented cannot be considered part of the property owner's holding, but always of the lessee's holding. Any animals on the land are considered to belong to the holding in possession of the animals.Parcels of land or holdings rented by the holder from members of the holder's family are included here if these areas are farmed as part of the holding surveyed. Also included is land belonging to another holding but worked by the holding under survey in return for a certain number of hours of labour but not land put at the disposal of a farm worker as a form of wage. As opposed to the case of land put at the disposal of a farm worker as a form of wage, which generally remains within the crop rotation system of the holding, a tenancy agreement of the type envisaged here will specify not merely the area of land concerned but also where it is and its exact boundaries.Rented land which has been sublet to a third party is to be included as a part of this third party's holding, since it does not constitute part of the holding surveyed.C/3 Agricultural area share-farmed or farmed under other modesC/3 (a) Share-farmed agricultural areaI. Land (which may constitute a complete holding) farmed in partnership by the landlord and the sharecropper under a written or oral share-farming contract. The output (either economic or physical) of the share cropped area is shared between two parties on an agreed basis.II. This includes inter alia:Colonia parziaria of complete holdingsIn colonia parziaria of complete holdings the grantor entrusts a farm to the head of a family, who undertakes to carry out with the aid of the members of his family (the farm family) all the work required on the holding and himself to bear part of the outgoings and to divide the farm's production with the grantor in fixed proportions.C/3 (b) Agricultural area utilised under other modes of tenureI. Other modes of tenure not covered elsewhere under C/1 to C/3(a).II. This includes inter alia:1. land over which the holder enjoys rights:- by virtue of his occupancy of a particular post (forester, priest, teacher, etc.),- allotted by the parish or other organisation, e.g. common grazing land apportioned on an acreage basis (as distinct from land over which common grazing rights are enjoyed);2. land, which the holding works free of any charge (e.g. areas from derelict holdings being worked by the holding surveyed);3. Colonia parziaria of individual parcels of land.In colonia parziaria of individual parcels of land the grantor entrusts solely one or more parcels of land, which are used under the same conditions as described under (a).C/5 Farming system and practicesC/5 (a), (d) and (e) Organic farmingI. Information is to be collected on whether or not the holding practises agriculture according to certain set standards and rules specified in Council Regulation (EEC) No 2092/91(2), as last amended by Commission Regulation (EC) No 473/2002(3) or, where applicable, the most recent legislation, on "organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs", and/or the equivalent national rules for organic production.II. The regulation sets up a harmonised framework for the labelling, production and control of agricultural products bearing or intended to bear indications referring to organic production methods. According to the Regulation's rules the production must take place such that the land parcels, and production and storage locations are clearly separated from those of any other unit not producing in accordance with the rules of organic farming.In the case where organic farming production methods are only applied on part of the utilised agricultural area or livestock of the holding, only those specific areas and livestock are to be recorded here.C/5 (a) The utilised agricultural area of the holding on which organic farming production methods are appliedI. That part of the utilised agricultural area of the holding on which the production is fully compliant with the principles of organic production at farm level as set out in Annex I to Regulation (EEC) No 2092/91.II. The Regulation makes a difference between areas that are in full compliance with the set rules and those that are still in a conversion period. Only produce that originates from areas that have been fully converted to the principles of organic production can be marketed with a label that refers to the organic production methods.Under this item are recorded only those areas that have gone through the whole conversion period (see C/5(d)).C/5 (d) The utilised agricultural area of the holding that is under conversion to organic farming production methodsI. That part of the utilised agricultural area of the holding on which organic farming methods are applied, but where the necessary transition period to be considered fully compliant with the principles of organic production at farm level as set out in Annex I to Regulation (EEC) No 2092/91 has not yet been completed.II. Under this item there are recorded only those areas that have not gone through the whole conversion period (see C/5(a)).C/5 (e) Holdings applying organic production methods also to the animal productionI. Holdings where all or part of the animal production is fully compliant with the principles of organic production at farm level as set out in Annex I to Regulation (EEC) No 2092/91 or is in the conversion period to reach such compliance.II. The Regulation states that normally all animal production on a holding must be reared in accordance with rules on organic production. Only in cases where the buildings, parcels and species are clearly separate, can a part of the animals be raised under different rearing.C/5 (c) Support for agri-environmental commitmentsI. Any support paid to the holding through a Member State's scheme within the meaning of Articles 22 to 24 of Regulation (EC) No 1257/1999, or, where applicable, the most recent legislation. Also any support paid for similar schemes based on older Community legislation is included. Support solely for organic farming is excluded.II. According to Regulation (EC) No 1257/99, support can be paid for agricultural production methods that protect the environment and maintain the countryside (agri-environment) through:- ways of using agricultural land which are compatible with the protection and improvement of the environment, the landscape and its features, natural resources, the soil and genetic diversity,- extensiveness of farming and management of low-intensity pasture systems,- conservation of high nature-value farmed environments,- upkeep of the landscape and historical features on agricultural land,- use of environmental planning in farming practice.Support can be granted to farmers who give agri-environmental commitments for at least five years (or for longer periods where necessary). These commitments shall involve more than the application of usual good farming practice, and provide for services which are not provided for by other support measures, such as market support or compensatory allowances.The support is calculated on the basis of lost income, additional costs resulting from the commitment given, and the need to provide an incentive.Similar support schemes have been launched according to earlier Community legislation. Taking account of the long commitments entered into under these schemes, they can be valid during many years. These supports should also be registered under this item.D. to H. TOTAL AREAI. The total area of the holding (D to H) consists of the agricultural area utilised by the holding (D to G) and other land (H).II. In section I more precise information on how certain areas already entered under sections D to H are utilised is given. Any areas recorded under section I may therefore not be added to other areas since they would otherwise be recorded twice.The agricultural area utilised for farming includes the area under main crops for harvest in the year of the survey.For the breakdown of total area by area farmed, each area is listed only once.Permanent crops and crops lasting several years (e.g. asparagus, strawberries or bushes), are included from the year they are planted even though they are not yet in production.Cultivated mushrooms (I/2) are excluded from the total area.In the case of combined crops (I/5) the utilised agricultural area is allocated among the crops pro rata to the use of the ground by the crops concerned.Areas of agriculture combined with woodland are similarly split up.This principle does not apply to mixed crops (these are crops grown and harvested together on the same ground, e.g. mixed corn), or to successive crops (e.g. barley undersown with clover for later harvesting).In the case of combined crops, if one crop has no significance for the holding, it is ignored in the breakdown of the areas.An exemption from the principle of pro rata allocation may be made where the results would not be satisfactory, provided that the rules established by the Member States in agreement with the Commission are respected.Successive secondary crops are recorded only under heading I/1. Under headings D to G the area of each successive crop is not calculated, but the area is allocated to only one crop taken as the main crop. Where during one harvest year several crops are grown in succession on an area, the main crop is the crop that has the highest value of the production. If the value of production does not determine which is the main crop, then the main crop is taken as the one that occupies the ground for the longest time.D. ARABLE LANDI. Land worked (ploughed or tilled) regularly, generally under a system of crop rotation.II. A crop rotation system means that the crops on a certain plot are following other crops according to a predefined plan. Normally the crops are changed annually, but they can also be multi-annual. For discriminating arable land from permanent crops (G) or permanent grassland and meadows (F), a threshold of five years is used. This means that if a plot is used for the same crop for five years or more, without in the meantime removing the preceding crop and establishing a new one, it is not considered arable land.Certain crops which are usually treated as vegetables, as ornamental plants or as industrial plants (e.g. asparagus, roses, decorative shrubs cultivated for their blossom or leaves, strawberries, hops) are included in this category, even if they might occupy the ground for more than five years.Arable land comprises crop categories D/1 to D/20, D/23 to D/35, fallow land without any subsidies (D/21) and fallow land subject to set-aside incentive schemes with no economic use (D/22).Areas of industrial crops grown on set-aside land are included under their respective headings, but are also recorded under item I/8(b).D/1 to D/8 Cereals for the production of grain (including seed)II. Excluding cereals harvested or feed greens. These are under D/18.D/1 Common wheat and speltI. Triticum aestivum L. emend. Fiori et Paol., Triticum spelta L, and Triticum monococcum L.D/2 Durum wheatI. Triticum durum Desf.D/3 RyeI. Secale cereale L.Including mixtures of rye and other cereals sown in the fall.D/4 BarleyI. Hordeum vulgare L.D/5 OatsI. Avena sativa L.Including mixtures of oats and other cereals sown in the spring.D/6 Grain maizeI. Maize (Zea mays L.) harvested for grain.II. Maize harvested by hand, corn-picker, corn-sheller or combine harvester, regardless of the use, including grain for silage. Also grain harvested together with parts of the cob, but with a humidity higher than 20 % and used for silage (so called corn-cob-mix, CCM) is included here.Sweet corn cobs for human consumption are included under D/14.D/7 RiceI. Oryza sativa L.D/8 Other cereals for the production of grainI. Cereals sown in pure crops, harvested dry for grain, and that are not recorded elsewhere under D/1 to D/7.II. Crops to be recorded here are among others: sorghum (Sorghum bicolor Ã  Sorghum sudanense.), triticale (Triticosecale Wittmack), millet (Panicum miliaceum L.). buckwheat (Fagopyrum esculentum.) and canary seed (Phalaris canariensis L.) are also included here, since they are cultivated and processed in the same manner as cereals.D/9 Protein crops for the production of grain (including seed and mixtures of pulses and cereals)I. Crops sown and harvested mainly for their protein content.II. Protein crops harvested green are included under D/14 or D/18, depending on their use. These crops consist mainly of leguminous plants.D/9 (e) Peas, field beans and sweet lupinsI. Pisum sativum L., Vicia faba L., Lupinus spp., sown in pure crops, harvested dry for grain.D/9 (f) Lentils, chick peas and vetchesI. Lens culinaris, Cicer arietinum, Vicia pannonica Crantz or Vicia varia sown in pure crops, harvested dry for grain.D/9 (g) Other protein crops harvested dryI. Crops sown and harvested dry for grain, mainly for their protein content, not mentioned elsewhere.D/10 Potatoes (including early potatoes and seed potatoes)I. Solanum tuberosum L.D/11 Sugar beet (excluding seeds)I. Beta vulgaris L. intended for the sugar industry and alcohol production.D/12 Fodder roots and brassicas (excluding seeds)I. Fodder beets (Beta vulgaris L.) and plants of the family Brassicae intended for fodder and other plants cultivated mainly for their roots for fodder, not mentioned elsewhere.II. All plants of the Brassicae family intended for fodder are included under this item, regardless whether it is the root or the stem that is harvested for fodder. Others might be for example Jerusalem artichoke (Helianthus tuberosus L.), sweet potatoes (Ipomoea batatas (L.) Lam.), fodder parsnips (Pastinaca sativa L.), yam (Discorea spp.), manioc (Manihot esculenta Crantz).D/23 to D/35 Industrial PlantsI. Plants that are normally not sold directly for consumption because they need to be industrially processed prior to final use.II. Including seeds for herbaceous oil-seed plants, excluding seeds and seedlings for fibre plants, hops, tobacco and other industrial crops.D/23 TobaccoI. Nicotiana tabacum L.D/24 HopsI. Humulus lupulus L.D/25 CottonI. Gossypium spp.D/26 Rape and turnip rapeI. Brassica napus L. and Brassica rapa, grown for the production of oil, harvested as dry grains.D/27 SunflowerI. Helianthus annuus L.D/28 SoyaI. Glycine max L.D/29 Linseed (oil flax)I. Linum usitatissimum L., varieties grown mainly for producing oil.D/30 Other oil seed cropsI. Other plants grown mainly for their oil content, harvested as dry grains, which are not mentioned elsewhere.II. These could be e.g. mustard (Sinapis alba L.), poppy (Papaver somniferum L.) sesame seed (Sesamum indicum L.) earth almond (Cyperus esculentus L.), peanuts (Arachis hypogea).D/31 FlaxI. Linum usitatissimum L., varieties grown mainly for producing fibre.D/32 HempI. Cannabis sativa L.D/33 Other textile cropsI. Other plants grown mainly for their fibre content, not mentioned elsewhere.II. These could be, for example, jute (Corchorus capsularis), abaca/manila (Musa textilis), sisal (Agave sisalana), kenaf (Hibiscus cannabinus).D/34 Aromatic and medicinal plants and herbsII. The principal aromatic and medicinal plants and herbs are:angelica (Angelica spp.), belladonna (Atropa spp.), camomile (Matricaria spp.), cumin (Carum spp.), digitalis (Digitalis spp.), gentian (Gentiana spp.), hyssop (Hyssopus spp.), jasmine (Jasminum spp.), lavender and lavandin (Lavandula spp.), marjoram (Origanum spp.), melissa (Melissa spp.), mint (Mentha spp.), poppy (Papaver spp.), periwinkle (Vinca spp.), psyllium (seed) (Psyllium spp.), saffron (Curcuma spp.), sage (Salvia spp.), marigold (Calendula spp.), valerian (Valeriana spp.), etc.D/35 Industrial plants, not mentioned elsewhereI. Other industrial crops that have not been mentioned elsewhere.II. These could be, for example, Chicory (Cichorium intibus L.) and sugar cane (Saccharum officinarum L.).D/14 and D/15 Fresh vegetables, melons, strawberriesII. Cultivated mushrooms (I/2) are excluded.D/14 Fresh vegetables, melons, strawberries, outdoor or under low (non-accessible) coverD/14 (a) Open fieldI. Vegetables, melons, strawberries grown on land in rotation with other agricultural crops.II. Vegetables on the open field are mostly, but not always, destined for industrial processing rather than directly to the market.The basic element here is the rotation system on the holding: if the areas occupied by the vegetables are rotated with crops other than horticultural crops (D/14 and D/16), the area in question is "open field".D/14 (b) Market gardeningI. Vegetables, melons and strawberries grown on land in rotation with other horticultural crops (D/14 and D/16).II. Market gardening vegetables are mostly, but not always, destined directly for the market rather than for industrial processing.The basic element here is the rotation system on the plot: if the area occupied by vegetables is rotated only with other horticultural crops (D/14 and D/16), it is "market gardening" land.D/15, D/17 and G/7 Crops under glass or high (accessible) coverI. Crops, which for the whole of their period of growth or for the predominant part of it are covered by greenhouses or fixed or mobile high cover (glass or rigid or flexible plastic).II. This excludes sheets of plastic laid flat on the ground, also land under cloches or tunnels not accessible to man or movable glass-covered frames.For mobile greenhouses or high cover, the area reported is the total area actually covered during the preceding 12 months (summing them up to calculate the total area covered), not merely the area covered by the installation at any one time.Areas of crops, which are grown temporarily under glass and temporarily in the open air, are reported as entirely under glass, unless the period under glass is of extremely limited duration.If the same area under glass is used more than once it is reported once only.Only the base area of multi-storeyed greenhouses is counted.D/16 Flowers and ornamental plants (excluding nurseries), outdoor or under low (not accessible) protective coverD/17 Flowers and ornamental plants (excluding nurseries), under glass or other (accessible) protective coverD/18 Forage plantsI. All "green" arable crops intended for animal feed, grown in rotation with other crops and occupying the same land for less than five years (annual or multiannual feed crops).II. These "green" (as opposite to those "for dry grain") crops are normally used for allowing animals to graze or are harvested green, but can be also harvested dried, like dry hay. Generally the whole plant, except the roots, is harvested and used for fodder.Crops not used on the holdings but sold, either for direct use on other holdings or to industry, are included.Cereals, industrial plants and other arable land crops harvested and/or consumed green for fodder are included. Fodder roots and brassicas (D/12) are excluded.D/18 (a) Temporary grassI. Grass plants for grazing, hay or silage included as a part of a normal crop rotation, lasting at least one crop year and less than five years, sown with grass or grass mixtures. The areas are broken up by ploughing or other tilling or the plants are destroyed by other means such as by herbicides before they are sown again.II. Mixtures of predominantly grass plants and other forage crops (usually leguminous), grazed, harvested green or as dried hay are included here.Annual grass crops (lasting less than one crop year) are not included here.D/18 (b) Other green fodderI. Other predominantly annual fodder crops (e.g. vetches, green maize, cereals harvested and/or consumed green, leguminous plants).D/18 (b/i) Green maize (maize for silage)I. Maize (Zea mays L.) grown for silage.II. All forms of fodder maize, which is not harvested for grain (whole cob, parts of or whole plant). This includes green maize directly consumed by animals (without silage) and whole cobs (grain, rachis, husk) harvested for feedstuff or silage.D/18 (b iii) Other forage plantsI. Other arable crops intended for animal fodder, harvested green, not mentioned elsewhere.II. The various species of clover, annual or perennial: like crimson (Trifolium incarnatum L.), red (T. pratense L.), white (T. repens L.), Egyptian (T. alexandrinum), Persia (T. resupinatum) and different types of lucerne are included here.Mixtures of predominantly leguminous (normally &gt; 80 %) forage crops and grass plants, harvested green or as dried hay are included here.Included here are: annual crops like cereals, annual raygrasses, annual sorghum, certain annual graminaceous plants like meadowgrass (Poa annua L.), plants belonging to other families such as the cruciferous and that are not mentioned elsewhere (rape, etc.), the California bluebell (Phacelia tanacetifolia Benth), if they are harvested green.Green maize is excluded.D/19 Arable land seeds and seedlingsI. Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oil seeds. Seeds and seedlings for the own needs of the holding (e.g. young vegetable plants such as cabbage or lettuce seedlings) are included under the heading of the crop concerned.II. Includes green forage seeds.D/20 Other arable cropsI. Arable crops not included under D/1 to D/19 or under D/21 to D/35.II. This item includes only crops of low economic importance and should contain only plants that cannot be classified under any other item. Mixtures of crops should as far as possible be recorded elsewhere, either according to the definitions of the respective variable or, if nothing is mentioned, under the crop with the highest economic value.If a crop cannot be recorded separately it should be grouped with crops of the same kind rather than with other crops of a different category. As an example small areas with oil-flax should not be included here, but rather under "other oil plants".D/21 and D/22 Fallow landII. Fallow land is not to be confused with successive crops (I/1) and unutilised agricultural area (H/1). The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year.Fallow land may be:1. bare land bearing no crops at all;2. land with spontaneous natural growth, which may be used as feed or ploughed in;3. land sown exclusively for the production of green manure (green fallow).D/21 Fallow land without any subsidiesI. All land included in the crop rotation system, whether worked or not, but not producing a harvest for the duration of a crop year, for which no financial aid or subsidy is paid.D/22 Fallow land subject to set-aside incentive schemes with no economic useI. Areas for which the holding is entitled to financial aid in order to encourage the set-aside of arable land according to Council Regulation (EC) No 1251/1999(4) or, where applicable, the most recent legislation. If there are similar national schemes, these areas are also included under this characteristic. Areas under schemes in which the area is taken out of production for more than five years should be recorded under H/1 and H/3.II. Arable areas under schemes in which non-food production is allowed and actually grown under contracts are recorded elsewhere under D/1 to D/20 or D/23 to D/35.E. KITCHEN GARDENSI. Areas devoted to the cultivation of agricultural products intended for consumption by the holder and his household.II. The kitchen gardens are normally separated off from the rest of the agricultural land, and recognisable as kitchen gardens. Only occasional surplus products coming from this area are sold off from the holding. All areas from which products are consistently sold on the market belong under other items, even if part of the products are consumed by the holder and his household.Areas producing forage for any animals, even though the animals are consumed by the holder and his family, belong under the respective items.A kitchen garden can consist of both arable land and permanent crops.Not included are:- pleasure gardens (parks and lawns) (H/3),- areas cultivated by collective households, for example research institutions, religious communities, boarding schools, prisons, etc. These areas count as an agricultural holding if such a holding, while linked to a collective household, is operated in such a way as to fulfil the other criteria of an agricultural holding. These areas are, in the same way as the areas of an agricultural holding, classified according to their use.F. PERMANENT GRASSLAND AND MEADOWI. Land used permanently (for five years or more) to grow herbaceous forage crops, through cultivation (sown) or naturally (self-seeded) and that is not included in the crop rotation on the holding.II. The land can be used for grazing or mowed for silage or hay.F/1 Pasture and meadow, excluding rough grazingI. Permanent pasture on good or medium quality soils. These areas can normally be used for intensive grazing.II. The following are excluded:- rough grazing, whether used intermittently or permanently (F/2),- pasture and meadow not in use (H/1).F/2 Rough grazingI. Low yielding permanent pasture, usually on low quality soil, for example on hilly land and in high altitudes, usually unimproved by fertiliser, cultivation, reseeding or drainage.These areas can normally be used only for extensive grazing and cannot support a large density of animals and are normally not mowed.II. This can include stony ground, heath, moorland and "deer forests" in Scotland.Rough grazing not in use is excluded (H/1).G. PERMANENT CROPSI. Crops not grown in rotation, other than permanent grassland, which occupy the soil for a long period and yield crops over several years.II. This category includes nurseries (except non-commercial nurseries of forest trees grown in woods, which are included under woodland), and plants used for plaiting or weaving (osier, reeds, rushes, etc., G/6).Crops which are treated as vegetables or as ornamental plants or industrial plants (e.g. asparagus, roses, decorative shrubs cultivated for their blossom or leaves, strawberries, hops) are not included in this category, even if permanent. They are recorded under the corresponding categories of arable land.G/1 to G/6 Permanent crops outdoorG/1 Fruit and berry plantationsI. Areas containing trees, bushes and perennial berry plants other than strawberries for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with large spacing, and may not contain other crops.II. Chestnut trees are included.Citrus (G/2) and olive (G/3) plantations and vines (G/4) are excluded.G/1 (a) Fresh fruit and berry species of temperate climate zonesI. Fruit and berry plantations, which are traditionally cropped in temperate climates for producing fresh fruits or berries.G/1 (b) Fruit and berry species of subtropical climate zonesI. Fruit and berry plantations, which are traditionally cropped in subtropical climates for producing fresh fruits or berries.II. The following crops are for example regarded as subtropical fruit and berry species: anona (Anona spp.), pineapple (Ananas spp.), avocado (Persea spp.), banana (Musa spp.), prickly pear (Opuntia spp.), lychee (Litchi spp.), papaya (Carica spp.), mango (Mangifera spp.), guava (Psidium spp.), passion fruit (Passiflora spp.).G/1 (c) NutsII. These could be e.g. walnuts (Juglans regia L.), hazelnuts (Corylus avelanna L.), almonds (Prunus dulcis (Mill.) D.A. Webb.), chestnuts (Castanea sativa Mill.).G/2 Citrus plantationsI. Citrus spp.G/3 Olive plantationsI. Olea europea L.G/3 (a) Normally producing table olivesI. Plantations of varieties normally grown for producing table olives.G/3 (b) Normally producing olives for oil productionI. Plantations of varieties normally grown for producing olive oil.G/4 VineyardsI. Vitis vinifera L.G/4 (a) Vineyards, of which normally producing: quality wineI. Crops of wine grape varieties normally grown for the production of quality wines produced in specific regions (quality wines psr) which comply with the requirements of Council Regulation (EC) No 1493/1999 of 17 May 1999, on the common organisation of the market in wine(5) or, where applicable, the most recent legislation and the requirements laid down in implementation of these, and laid down by national regulations.G/4 (b) Vineyards, of which normally producing: other winesI. Crops of wine grape varieties grown for the production of wines other than quality wines psr.G/4 (c) Vineyards, of which normally producing: table grapesI. Crops of wine grape varieties grown for the production of fresh grapes.G/4 (d) Vineyards, of which normally producing: raisinsI. Crops of wine grape varieties grown for the production of raisins.G/5 NurseriesI. Areas of young ligneous (woody) plants grown in the open air for subsequent transplantation:(a) vine and root-stock nurseries;(b) fruit tree nurseries;(c) ornamental nurseries;(d) nurseries of forest trees (excluding those for the holding's own requirements grown within woodland);(e) trees and bushes for planting in gardens, parks, at the roadside and on embankments, (e.g. hedgerow plants, rose trees and other ornamental bushes, ornamental conifers), including in all cases their stocks and young seedlings.II. Commercial forest-tree nurseries, whether in woodland or outside, are included under G/5, as are non-commercial forest-tree nurseries for the holding's own requirements grown outside woodland. However the (generally small) nurseries for the holding's own requirements grown within woodland are included with woodland (item H/2).>TABLE>G/6 Other permanent cropsI. Open-air permanent crops other than those included under G/1 to G/5 and in particular those for plaiting or weaving (see 02.01.42 in list of agricultural products).G/7 Permanent crops under glassSee D/15, D/17 for glass definition.H. OTHER LAND"Other land" includes unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system) and land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.H/1 Unutilised agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotation system)I. Area previously used as an agricultural area and during the reference year of the survey no longer worked for economic social or other reasons and which is not used in the crop rotation system, which means that no agricultural use is intended.II. This land could be brought back into cultivation using the resources normally available on an agricultural holding.The following are excluded:- pleasure gardens (parks and lawns) (H/3),- fallow land (D/21 and D/22).H/2 Wooded areaI. Areas covered with trees or forest shrubs, including poplar plantations inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements, as well as forest facilities (forest roads, storage depots for timber, etc.).II. Where agricultural crops are combined with woodland the area is split pro rata to the use of the ground.Windbreaks, shelter-belts, hedgerows, etc. should be included in so far as it is appropriate to regard them as woodland.Christmas trees and trees and bushes grown mainly for use for energy production are included here, regardless of where they are grown.The following are excluded:- walnut and chestnut trees grown mainly for their fruit (G/1), other plantations of non-forest trees (G) and osieries (G/6),- areas of isolated trees, small groups or lines of trees (H/3),- parks (H/3), gardens (parks and lawns) (H/3), grassland (F/1 and F/2) and unutilised rough grazing (H/1),- heath and moorland (F/1 or H/1),- commercial forest-tree nurseries and other nurseries outside woodland (G/5).H/3 Other land (land occupied by buildings, pleasure gardens, farmyards, tracks, ponds, quarries, infertile land, rock, etc.)I. All those parts of the total area belonging to the agricultural holding which constitute neither utilised agricultural area, non-utilised area nor woodland.II. This heading covers in particular:1. areas not used directly for crop production, but necessary for working the farm, such as ground occupied by buildings or roadways;2. areas unsuitable for agricultural production, i.e. that can be cultivated only by extreme means not normally available on an agricultural holding, for example marshland, heaths, etc.3. pleasure gardens (parks and lawns).I. COMBINED AND SUCCESSIVE SECONDARY CROPPING, MUSHROOMS, IRRIGATION, STORAGE FACILITIES FOR NATURAL FERTILISERS, SET-ASIDE OF ARABLE LAND AND NUTRIENTS MANAGEMENTI/1 Successive secondary crops (excluding market-garden crops and crops under glass)I. Crops following (or possibly preceding) the main crop and harvested during the 12 months of reference. The area is given for each of the crops if there are more than one successive (or preceding) crop.II. The area under the successive crop is not double-counted, i.e. the area is included under sections D to G just for the main crop, and the area of the successive crop is not included under any other item but I/1.Market-garden crops (D/14(b)), crops under glass (D/15, D/17) and kitchen gardens (E), are excluded.I/2 MushroomsI. Cultivated mushrooms grown in buildings, which have been specially erected or adapted for growing mushrooms, as well as in underground premises, caves and cellars.II. The survey must record the effective growing surface area (beds, bags, or similar surfaces) which are or will be used at least once during the 12-month reference period.If used more than once the area is still counted once only.I/3 (a) Total irrigable areaI. The maximum area which could be irrigated in the reference year using the equipment and the quantity of water normally available on the holding.II. The total irrigable area may differ from the sum of the areas provided with irrigation equipment since the equipment may be mobile and therefore utilisable on several fields in the course of a harvest year; capacity may also be restricted by the quantity of water available or by the period within which mobility is possible.I/3 (b) Area of irrigated cropsI. Area of crops which have actually been irrigated at least once during the 12 months prior to the survey date.II. Crops under glass and kitchen gardens, which are almost always irrigated, should not be included.If more than one crop is grown in a field during the harvest year, the area should only be indicated once: for the main crop, if irrigation was used for it, or otherwise for the most important irrigated secondary or successive crop.I/5 Combined cropsI. Simultaneous cultivation of temporary crops (arable crops or pasture and meadow) and permanent crops and/or forestry plants in one and the same field, and in the broader sense also the simultaneous cultivation of different types of permanent or temporary crops in one and the same field.II. This characteristic covers the total area actually used for the combined crops. The subdivision of the total area into the different crops is dealt with under D to H "Total area".I/7 Natural fertilisers of animal origin (solid dung, liquid manure and slurry)I. Solid dung: excrements (with or without litter) of domestic animals including possibly a small amount of urine.Liquid manure: urine from domestic animals including possibly a small amount of excrement and/or water.Slurry: manure in liquid form, that is to say a mixture of excrements and urine of domestic animals, including possibly also water and/or a small amount of litter.I/7 (a) Storage facilitiesI. In the case of solid dung, storage facilities refers to storage on an impermeable surface with run-off containment, with or without a roof.In the case of liquid manure or slurry, storage facilities refers to a watertight tank, open or covered, or to a lined lagoon.II. Storage facilities that are not used during the 12-month reference period are not recorded.I/7 (b) Storage capacityI. The number of months the storage facilities can hold the manure produced on the holding, without any risk of run-off, and without any occasional emptying.I/8 Area subject to set-aside incentive schemes broken down by:(a) fallow land with no economic use (already recorded under D/22);(b) areas used for the production of agricultural raw material for non-food purposes (e.g. sugar beet, rape, trees, bushes etc., including lentils, chick peas and vetches; already recorded under D and G);(c) areas converted into permanent pasture and meadow (already recorded under F/1 and F/2);(d) former agricultural areas converted into wooded area or being prepared for afforestation (already recorded under H/2);(e) other areas (already recorded under H/1 and H/3).I. Areas for which the holding is entitled to financial aid in order to encourage the set-aside of arable land according to Regulation (EC) No 1251/1999 or, where applicable, other Community or national legislation.II. Only those areas are included for which the holding is entitled to financial aid relating to the reference year of the survey.Areas entitled to financial aid related to similar schemes based on older legislation are also included here.I/9 (a) Cover crops in winterI. Plants sown expressly in view of their potential contribution to reducing the loss of nutrients due to leakage to the air, surface water or groundwater during the winter or other periods when the land would be bare or otherwise susceptible to losses. The economic interest of these crops is low, and the main goal is soil protection.II. Agricultural land with no plant cover or where there are just plant residues on the top is especially vulnerable to nutrient leakage. This has been taken into consideration by both farmers and legislation/administration. In efforts to reduce the losses, which are harmful both to the environment and to the economy, one of the most efficient tools is keeping the land covered with plants at all times. In some Member States requirements to either have normal winter crops like winter wheat or cover crops as defined here on a certain percentage of the arable land are included in legislation or are part of the agri-environmental schemes farmers can adhere to.These crops should not be mistaken for normal winter green crops, such as winter wheat which is to be harvested or grassland, but are crops sown in the autumn with the sole aim to reduce nutrient leakage. Normally they are ploughed in during spring before sowing another crop, and are not harvested or used for grazing.J. LIVESTOCK (on the day of the survey)J/1 to 19 LivestockI. Number of production animals that on the day of the survey are in the direct possession or management of the holding. The animals are not necessarily the property of the holder. These animals may be on the holding (on utilised areas or in housing used by the holding) or off the holding (on communal grazings or in the course of migration, etc.).II. Pets and other animals than horses, not used in the production or not used for income generating activities, i.e. used only for the holder's own family leisure purposes are not included (except horses).Animals in grazing on the holding but belonging to another (non-agricultural) undertaking (e.g. feed-mill, slaughterhouse) are included.Migrating herds, which do not belong to holdings using agricultural areas, are regarded as independent holdings.The following are excluded:- animals in transit (e.g. female animals being taken for service),- animals grazing on another holding.J/1 EquidaeI. Domestic animals belonging to the family Equus.II. Riding and racehorses and horses used only for the holder's own family leisure purposes are included.J/2 to 8 Bovine animalsI. Domestic animals of the species Bos taurus and Bubalus bubalus.II. Other types of buffaloes are included.J/2 Bovine animals under one year old, male and femaleJ/3 Male bovine animals one but less than two years oldJ/4 Female bovine animals one but less than two years oldII. Female bovine animals, which have already calved, are excluded (J/7 and J/8).J/5 Male bovine animals two years old and overJ/6 Heifers, two years old and overI. Female bovine animals of two years old and over, which have not yet calved.II. Female bovine animals of two years and over, which have not yet calved, are included here even if they are in calf on the day of the survey.J/7 and J/8 Dairy cows, other cowsI. Cows: female bovine animals, which have already calved (including those less than two years old).J/7 Dairy cowsI. Cows which by reason of their breed or particular qualities are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. These include cull (taken out of production) dairy cows (whether or not fattened between their last lactation and their slaughter).J/8 Other cowsI.1. Cows which by reason of their breed or particular qualities are kept exclusively or principally for the production of calves and whose milk is not intended for human consumption or for processing into dairy products.2. Draught cows.II. Other cull cows (whether or not fattened before slaughter) are included.J/9 Sheep (all ages)I. Domestic animals of the species Ovis.J/9 (a) Sheep: breeding femalesI. Female sheep which have lambed.II. Including:- ewes and ewe lambs for breeding,- cull ewes.J/9 (b) Other sheepI. All other than breeding females.J/10 Goats (all ages)I. Domestic animals of the species Capra.J/10 (a) Goats: breeding femalesI. Female goats which have kidded.II. Including:- nanny-goats and kids for breeding,- cull nanny-goats.J/10 (b) Other goatsI. All goats other than breeding females.J/11 to J/13 PigsI. Domestic animals of the species Sus scrofa.J/11 Piglets having a live weight of under 20 kilogramsJ/12 Breeding sows weighing 50 kilograms and overI. Female pigs intended for breeding purposes, regardless if they have farrowed or not.II. Cull sows are excluded.J/13 Other pigsI. Pigs with a live weight from 20 kilograms to less than 50 kilograms, fattening pigs including cull boars and cull sows with a live weight of 50 kilograms and more (whether or not fattened before their slaughter) and breeding boars of a live weight of 50 kilograms and more.J/14 to 16 PoultryJ/14 BroilersI. Domestic animals of the species Gallus domesticus which are kept for the production of meat.II. Pullets, laying hens and cull layers are excluded.J/15 Laying hensI. Domestic animals of the species Gallus domesticus which are kept for production of eggs.II. Growing pullets before point of lay and cull hens are included. All hens which have started to lay are included, whether the eggs are for consumption or for breeding. Breeding cocks for laying hens are included.J/16 Other poultryI. Poultry not mentioned under items J/14 or J/15.J/16 (a) TurkeysI. Domestic animals of the species Meleagris.J/16 (b) DucksI. Domestic animals of the species Anas.II. Ducks for "foie gras" are included here.J/16 (c) GeeseI. Domestic animals of the species Anser anser dom.II. Geese for "foie gras" are included here.J/16 (d) Other poultry, not mentioned elsewhereII. These could be e.g. quails (Coturnix), pheasants (Phasianus), guinea-fowl (Numida meleagris dom)., pigeons (Colombinae), ostriches (Struthio camelus).Animals raised in confinement for hunting purposes and not for producing meat are not included here.J/17 Rabbits: breeding femalesI. Female rabbits (of the species Oryctolagus) for producing fattening rabbits and which have littered.J/18 BeesI. Number of hives occupied by bees (Apis mellifera) kept for the production of honey.II. Each colony (swarm) of bees is recorded as one hive, regardless of the nature and the type of the beehive.J/19 Livestock not mentioned elsewhereI. Any livestock used for the production of agricultural products mentioned in Annex II, section A, except the products mentioned in Annex II, section B.K. TRACTORS, CULTIVATORS, MACHINERY AND EQUIPMENTUse of machineryI. Machinery used by the agricultural holding during the 12 months preceding the survey day.Belonging to the holdingI. Motor vehicles, machinery and plant being the sole property of the agricultural holding on the day of the survey.II. Motor vehicles, machinery and plant, which have been lent out to other agricultural holdings on a temporary basis, are included.Used by several holdings1. Belonging to another holdingI. Motor vehicles, machinery and plant being the property of an agricultural holding and used by the holding under review (e.g. under mutual aid arrangements or on hire from a machinery hire syndicate).2. Belonging to a cooperativeI. Motor vehicles, machinery and plant belonging to cooperative associations and used by the agricultural holding under review.3. Jointly ownedI. Motor vehicles, machinery and plant owned jointly by two or more agricultural holdings or belonging to a machinery group.Belonging to a service supply agencyI. Motor vehicles, machinery and plant being the property of an agricultural service supply agency.II. Service supply agencies are undertakings, which carry out under contract, using motor vehicles, etc., services on agricultural holdings. This may be the undertaking's main activity or a secondary one (e.g. for firms whose main activity is in selling or repairing agricultural machinery, merchanting or processing agricultural products, in farming, or for a local nature conservancy authority).K/1 Four-wheeled tractors, track-laying tractors, tool carriersI. All tractors with at least two axles used by the agricultural holding and all other motor vehicles used as agricultural tractors. This heading includes special vehicles such as "Jeeps", "Unimogs", etc. used as agricultural tractors.However, motor vehicles used in the 12 months under review exclusively for forestry, fishing, construction of ditches and roads and other excavation work are excluded.K/2 Cultivators, hoeing machines, rotary hoes, motor mowersI. Motor vehicles used in agriculture, horticulture and viticulture with one axle or similar vehicles without axle.II. Machines used solely for parks and lawns are excluded.K/3 Combine harvestersI. Machinery self-propelled, tractor-drawn or tractor-mounted, for the harvesting and threshing of cereals (including rice and grain-maize), pulses and oil seeds, seeds of legumes and grasses, etc.II. Specialised machines for the harvesting of peas are not included.K/9 Other fully mechanised harvestersI. Machinery, other than combine harvesters (K/3), self-propelled, tractor-drawn or tractor-mounted, for the continuous harvesting of sugarbeets, potatoes or forage crops.II. Harvesting of a crop may be carried out in one or more operations (e.g. when several machines having different functions are used in a continuous sequence, in such a case the various machines are counted as a single machine).K/10 Irrigation equipmentI. All kinds of equipment used for irrigating purposes, regardless of whether the water is rained on the crops or fed in ditches or pipes on the ground.II. Equipment exclusively used in market gardens or greenhouses is excluded, but equipment used for growing field vegetables is included.K/10 (a) Mobile irrigation equipmentI. All equipment used for irrigating purposes that can be moved from one field to another during the same growing period.K/10 (b) Fixed irrigation equipmentI. All equipment used for irrigating purposes that is stationary or cannot be moved during the growing seasons.L. FARM LABOUR FORCEThe statistical information on farm labour force is collected in a way that makes it possible to compose tables where the data (e.g. on age and working time) from the different farm labour force categories and classes are crossed with each other and/or with any other survey characteristics. This means that each person doing farm work on the holdings is to be classified according to all classes required for the category.Data is collected only once for each person, i.e. if a person has multiple roles on the holding, for example a holder's spouse who at the same time is a manager, the data on this person is not to be double-counted. The data is to be collected in the same order as the categories, i.e. first the role as holder, then as manager, then as spouse, then as other family member.Group holdings (see B1(b)) are considered not to have family labour force. As a consequence, for group holdings data on items "spouse" (normally L/2) and "other members of the family" (normally L/3(a) and L/3(b)) are attributed to item L/4.In the case of holdings where the holder is a legal person the sections "holder" (L/1), "spouse" (L/2) and "other members of the family" (L/3(a) and L/3(b)) are not completed. The manager is recorded under L/1(a) and considered to be non-family labour. If the spouse of the manager or his/her other family members are working regularly on the holding, they are recorded under L/4 and, if they are working non-regularly, under L/5 and 6.L/1 to L/6 Farm labour force of the holdingI. All persons having completed their compulsory education (having reached school-leaving age) who carried out farm work on the holding under survey during the 12 months up to the survey day.The following are recorded in the survey, but are not counted in the "Total farm labour force":- sole holders who do not carry out farm work on the holding,- sole holders' spouses who do not carry out farm work on the holding.Partners of group holdings who do not take part in the farm work of the holding are excluded from the survey.The observation period may be less than 12 months if the information provided is on a 12-month basis.All persons of retiring age who continue to work on the holding are included in the farm labour force.>TABLE>Belgium, Germany and the Netherlands have a system of full-time compulsory education up to a certain age and part-time compulsory education (usually as apprenticeships) for another two or three years. Germany has different rules in different LÃ ¤nder.Note:these ages must not be interpreted in a very strict way, as several Member States do not actually prescribe an end age, but a number of years of schooling the person must have followed. As a result, somebody who started at an unconventional age will also have the possibility of finishing at an unconventional age.Labour working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour of agricultural contractors or cooperatives) are not included.L/1 to L/6 Farm workI. Every type of work on the surveyed holding which contributes to the production of the products listed in Annex II and to the maintenance of the capacity of these products or to activities directly derived from these productive actions.II. "Work which contributes to production" includes, inter alia, the following tasks:- organisation and management (buying and selling, accounting, etc.),- field labour (ploughing, haymaking, harvesting, etc.),- raising of animals (preparation and distribution of feed, milking, care of animals, etc.),- all work carried out on the holding in respect of storage, processing and market-preparation of primary agricultural products (ensiling, packing, etc.),- maintenance work (on buildings, machinery, installations, etc.),- holding own-account transports, in as far as this is carried out by the holding's own labour force,- all non-separable non-agricultural secondary activities. These are activities closely linked to agricultural production, which cannot be separated from the main agricultural activity (e.g. butter-making).Excluded from "farm work on the holding" are:- work for the private household of the holder/partners or the manager(s) and their families,- any forestry, hunting, fishery or fish farming operation (whether or not carried out on the holding). A limited amount of such work carried out by an agricultural worker is, however, not excluded if it is impossible to measure it separately,- separable non-agricultural secondary activities (perhaps the processing of agricultural products on the holding),- any non-agricultural activity carried out,- any other gainful activities (see L/7 to L/9 "Other gainful activity" and section M/1) carried out by the holder and/or the labour force.L/1 to L/6 The time worked on the holdingI. The working time actually devoted to farm work for the holding, excluding work in the households of the holder or manager.II. "Full-time" means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of annual hours then 1800 hours is to be taken as the minimum figure (225 working days of eight hours per day).L/1 and L/1(a) Holder and holding manager: these are defined under B/1 and B/2II. All requested information is collected for the natural person acting as holder (L/1) or holding manager (L/1(a)). If the holding is a group holding, the data is recorded for the person considered holder (see B/1(b)). Only data on natural persons is collected. This means that if the holder is a legal person, data is collected only for the manager.L/2 Holder's spouseII. Data is collected for spouses of sole holders, including those not working on the holding. Where the spouse is a partner on a group holding he/she is entered under L/4. If the spouse is the holding manager he or she is entered under L/1(a).L/3 Other members of the holder's familyI. Members of the sole holder's family, other than the spouse, who carry out farm work on the holding, but who do not necessarily live on the holding.II. "Members of the holder's family" generally means the spouse, relatives in the ascending or descending line (including those by marriage and by adoption) and brothers and sisters of the holder or his/her spouse (See B/2(a)). It is irrelevant whether or not such persons receive a wage or whether they work regularly or not.Where a member of the holder's family is the holding manager he or she should be entered under L/1(a) but under L/4 if he/she is a partner on a group holding.L/4 to L/6 Non-family labour forceI. All persons doing farm work for and paid by the agricultural holding other than the holder and members of his family.II. Other partners on group holdings than the one considered holder (see B/1(b)), all spouses and other family members of partners on group holdings, carrying out farm work on the holding, are included here. They are treated as non-family labour, but it is irrelevant whether or not such persons receive a wage.L/4 Non-family labour force regularly employedI. Regularly employed labour force: Persons who carried out farm work every week on the holding under survey during the 12 months preceding the survey, irrespective of length of the working week.Persons who worked regularly for part of that period, but were unable for any of the following reasons to work for the entire period are also included:1. special conditions of production on the holding;2. absence by reason of holidays, military service, sickness, accident or death;3. commencement or cessation of employment with the holding;4. complete stoppage of work on the holding due to accidental causes (flooding, fire, etc.).II. Holdings with special conditions of production (point 1) include, for example, holdings specialising in growing olives or grapes or fruit and vegetables in the open or in fattening cattle on grass and only requiring labour for a limited number of months.Point 3 also covers workers who stop working for one farm to start working for another during the 12 months before the day of survey.Short-term seasonal workers, e.g. labour engaged solely as fruit and vegetable pickers, are not included here but under L/5 and L/6 where the number of days worked is entered.L/5 and L/6 Non-family labour force not regularly employedI. "Not regularly employed": workers who did not work each week on the agricultural holding in the 12 months preceding the survey day for a reason other than those listed under L/4.L/5 and L/6 Number of working days carried out by non-regular non-family labour forceI. Any day of such length that the worker is paid the salary for a full days' work, during which there is performed work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days.II. A full working day is the normal working day of regular workers employed on a full-time basis. The working time of the non-regular labour force is converted into full working days, even if the hiring contract states that the working days are longer or shorter than for regular workers.L/7 to L/9 Other gainful activityI. Every activity other than activity relating to farm work as defined under L, carried out for remuneration (salary, wages, profits or other payment, including payment in kind, according to the service rendered).II. This includes non-agricultural gainful activities carried out on the holding itself (camping sites, accommodation for tourists, etc.) or on another agricultural holding as well as activity in a non-agricultural enterprise. Farm work carried out on another agricultural holding is included.Non-separable non-agricultural secondary gainful activities on the holding are excluded.L/7: data are collected for those holders that are also managers.L/8: data are collected only for holdings where the holder is a sole holder for all spouses (also for those who are not taking part in the farm work on the holding).L/9: data are collected only for holdings where the holder is a sole holder.Where the holder is a legal person, information is not collected for managers.Major occupationI. Activity declared by the respondent as being his main activity.II. Normally an activity which occupies more time than that relating to the farm work done for the agricultural holding under survey. If the respondent is not actually working on the holding, any gainful activity as described above would be considered a major occupation.Subsidiary occupationI. Any other activity of a respondent who declares the agricultural activity of the holding under survey to be his main activity.II. Normally an activity which occupies less time than that relating to the farm work done for the agricultural holding under survey.L/10 Equivalent full-time working days of farm work not included under L/1 to L/6, undertaken on the holding by persons not employed directly by the holding (e.g. contractors' employees)I. All types of farm work (see notes under L/1 to L/6 "Farm work") undertaken on the holding for the holding by persons who are not directly employed by the holding, but are self-employed or employed by third parties, e.g. contractors or cooperatives. The number of hours worked must be converted into the equivalent number of days or weeks on a full-time basis.II. Working days of persons working on the holding on behalf of another person or company are included. Work done by agricultural accounting firms and unpaid mutual aid are excluded.M. RURAL DEVELOPMENTInformation is collected on whether the holder and/or the spouse or other family members or one or more partners on a group holding carry out any gainful activities that do not comprise any farm work as defined under L/1 to L/6 but which are directly related to the holding and have an economic impact on the holding.Several such activities can be carried out on the same holding. These should all be recorded.Non-separable gainful activities on the holding are excluded.Forestry activities are also excluded.M/1 Directly related to the holdingI. Activities where either the resources of the holding (area, buildings, machinery, etc.) or the products of the holdings are used in the activity.II. If only the non-family labour force and no other resources of the holding are used, the workers are seen as working for two different set-ups, and these activities are thus not seen as being directly related to the holding.Activities where no direct relations exist, for example a shop where no own products are sold, are not to be covered.M/1 (a) Tourism, accommodation and other leisure activitiesI. All activities in tourism, accommodation services, showing the holding to tourists or other groups, sport and recreation activities etc where either the area, the buildings or other resources of the holding are used.M/1 (b) HandicraftI. Handicraft either manufactured on the holding by the holder or the family members, or by non-family labour force, provided that they are also carrying out farm work, regardless of how the products are sold.M/1 (c) Processing of farm productsI. All processing of a primary agricultural product to a processed secondary product on the holding, regardless of whether the raw material is produced on the holding or bought from outside.II. This includes, inter alia, processing meat, making cheese, wine production, etc.All processing of farm products belongs to this item, regardless of whether it is seen as being part of agriculture (for example winemaking is in some regions seen as a part of the wine growing process, where in other areas it is seen as being a different process).Sale of the farm products directly to consumers is included here, except if no processing at all of the product is taking place on the holding (for example milk sold directly to neighbours is not included, since no processing is required). Production of farm products for self-consumption only or the sale of a possible surplus of such products is not included.M/1 (d) Wood processing (e.g. sawing, etc.)I. The processing of raw wood on the holding for the market, (sawing timber, etc).II. Further processing, such as producing furniture from the timber, belongs normally under M/1(b).M/1 (e) AquacultureI. Production of fish, crayfish etc., produced on the holding.II. Activities involving only fishing are excluded.M/1 (f) Renewable energy production (wind energy, strawburning, etc.)I. Producing renewable energy for the market, inter alia, wind mills or biogas producing electricity, selling agricultural products, straw or wood to energy production facilities, etc.II. Renewable energy produced only for the holding's own use is not included here.M/1 (g) Contractual work (using equipment of the holding)I. Contractual work, usually using the equipment of the holding inside or outside the agricultural sector, e.g. clearing snow, haulage work, maintenance of the landscape, agricultural and environmental services etc.M/1 (h) OtherI. Other gainful activities not mentioned elsewhere, inter alia, raising fur animals.N. ENVIRONMENTAL ASPECTSN/1 Source of irrigation waterI. The source of the irrigation water used on the holding from where all water or the biggest volume comes.II. A holding can use one or more sources of water for irrigation, depending on the weather or pricing conditions. Here information is collected on the source that would be used during a normal or dry year. If the year preceding the survey has had abnormally rainy weather conditions, the data should concern another year.N/1 (a) GroundwaterI. Water sources, situated on or near the holding, utilising water pumped from bored or dug wells or from free-flowing natural groundwater springs or alike.II. These sources need not be for irrigation purposes only, but can also be used for other aims on the holding.N/1 (b) On-farm surface water (ponds or dams)I. Small natural ponds or artificial dams, situated entirely on the holding or used only by one holding.II. The initial source of water can be either rainwater or groundwater collected in reservoirs. If the groundwater is collected in the dam only during the irrigation season, it is included under N/1(a).N/1 (c) Off-farm surface water from lakes, rivers or watercoursesI. Surface fresh waters (lakes, rivers, other waterways), not artificially created for irrigation purposes.II. Artificial dams, canals or rivers, even if not created specifically for irrigation purposes, belong under N/1(d).Small dams (less than 1000 m3) that are made only for the proper functioning of the pumps in small streams are included here.N/1 (d) Off-farm water from common water supply networksI. Sources of water coming from outside the holding, other than the ones mentioned in N/1(c), accessible to at least two holdings. A fee is normally charged for access to these sources.II. The water supply can be public or private. The source of the water is of no regard. Water transported to the holding in tanks is normally recorded here, except if the source is clearly surface water as described under N/1(c).N/1 (e/i) Desalinated or brackish waterI. Water originating from strongly saline sources like the Atlantic or Mediterranean, in which case it is treated for reducing the salt concentration (desalinated) before use or from brackish (low saline content) water sources like the Baltic Sea and certain rivers, in which case it is possible to use it directly, untreated.N/1 (e/ii) Reused waterI. Water that has undergone waste water treatment and is delivered to a user as reclaimed waste water.N/2 Irrigation methods employedII. Irrigation methods employed for crops under glass or high cover or kitchen gardens are not included here.N/2 (a) Surface irrigation (flooding, furrows)I. The leading of the water along the ground, either by flooding the whole area or leading the water along small furrows between the crop rows, using gravity as a force.N/2 (b) Sprinkler irrigationI. Irrigating the plants by propelling the water under high pressure as rain over the parcels.N/2 (c) Drop irrigationI. Irrigating the plants by placing the water low by the plants drop by drop or with micro-sprinklers or by forming fog-like conditions.N/3 Non-cultivated field borders or parts of fields, maintained by the farmer for environmental purposes and receiving Community support for thisI. Area of non-cultivated field borders or other parts of fields that are managed by the farmer for purposes of environmental protection in the framework of specific agri-environmental commitments approved in the national or regional rural development programming document and for which the holder is benefiting from payments granted pursuant to provisions of Regulation (EC) No 1257/1999. The width of such areas goes beyond the requirements of usual good farming practices or obligations set out by any relevant legislation on the matter. These areas could be included in H/1 or I/8, depending on the rules set up for the engagements.II. The support schemes mentioned here normally aim to enhance the biodiversity on the holding or to protect ground or surface waters. In particular, areas that are taken out of agricultural production for a long time (at least 10 years) and areas with actions on biotopes are included here.The rules for the use and management of such areas differ depending on the national or regional schemes, but may make it possible to use them for very extensive grazing or to remove the grass grown. The use of any pesticides or fertilisers is normally not approved.Normal turning zones for the machinery needed for sowing and other cultivation routines and the rather narrow field borders that are seen as being a part of usual good farming practices and thus are required for receiving support according to Regulation (EC) No 1251/99 are treated as being part of the crop grown on the field, and are therefore not included here.(1) OJ L 160, 26.6.1999, p. 80.(2) OJ L 198, 22.7.1991, p. 1.(3) OJ L 75, 16.3.2001, p. 21.(4) OJ L 160, 26.6.1999, p. 1.(5) OJ L 179, 14.7.1999, p. 1."ANNEX II"ANNEX IIILIST OF EXCEPTIONS ACCEPTED IN THE LIST OF DEFINITIONS(a) BelgiumL/8 Information on other gainful activities is not collected for holders' spouses not working on the holding.(b) DenmarkJ/15 Breeding cocks for laying hens are not included under the heading "Laying hens".(c) Federal Republic of GermanyG/6 Christmas trees and poplar plantations outside woods are included under the characteristic "Other permanent crops" (G/6) and are thus included in the utilised agricultural area.J/14 The characteristic "broilers" includes breeding cocks for laying hens, these are not included under the characteristic "Laying hens" (J/15).L/3 Other members of the holder's family, undertaking farm work on the holding but not living there are treated as "non-family labour" (L/4 to L/6).(d) SpainJ/14 The characteristic "broilers" includes breeding cocks for laying hens, these are not included under the characteristic "Laying hens" (J/15).N/2 Irrigation methods include also methods used in glasshouses and kitchen gardens.(e) FranceJ/14 Breeding cocks for broilers are included here.(f) IrelandJ/9 (a) Cull ewes are not included.(g) ItalyJ/16(b) and (c) Geese are included under J/16 (b).(h) NetherlandsD/23, D/24, D/31, D/32, D/33 The characteristics under these items include also the seeds.E The area of the characteristic "kitchen gardens" is included under the section "Other land" (H).J/15 Breeding cocks for laying hens are not included under the heading "Laying hens".L/3 Children of the holder who carry out farm work on the holding are always treated as family labour. However, other members of the holder's family who do not live on the holding but work there are regarded as "non-family labour" (L/4 to L/6).(i) PortugalJ/14 Breeding cocks for broilers are included here.(j) AustriaL/3 Other members of the holder's family, undertaking farm work on the holding but not living there are treated as "non-family labour" (L/4 to L/6).(k) FinlandH/2 Non-productive woodland and areas covered with forest shrubs are not included.(l) SwedenH/2 Non-productive woodland and areas covered with forest shrubs are not included.(m) United KingdomE The area of the characteristic "Kitchen gardens" is included under the section "Other land" (H)."ANNEX III"ITALIA>TABLE>"